     Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF KANSAS


M.B. and S.E. through their next friend                )
Katharyn McIntyre, R.M. through his next               )
friend Allan Hazlett, C.A. through his next            )
friend Allan Hazlett, E.B. through his next            )
friend Allan Hazlett, J.P. through her next            )
friend Allan Hazlett, Z.Z. through her next            ) Case No. 18-2617-DDC-GEB
friend Ashley Thorne, and M.A. through his             )
next friend Ashley Thorne, for themselves and          )
those similarly situated,                              )
                                                       )
                       Plaintiffs,                     )
                                                       )
v.                                                     )
                                                       )
Laura Howard in her official capacity as               )
Kansas Department for Children and Families            )
Secretary, Dr. Lee A. Norman in his official           )
capacity as Kansas Department of Health and            )
Environment Secretary, and Laura                       )
Howard in her official capacity as Kansas              )
Department for Aging and Disability Services           )
Secretary,                                             )
                                                       )
                       Defendants.                     )
                                                       )


      ORDER CERTIFYING SETTLEMENT CLASS, GRANTING PRELIMINARY
      APPROVAL OF SETTLEMENT AGREEMENT, SETTING HEARING, AND
             APPROVING FORM AND MANNER OF CLASS NOTICE

       This matter comes before the court on plaintiffs’ Unopposed Motion for Certification of

Settlement Class, Preliminary Approval of Class Action Settlement, and Approval of Form and

Manner of Class Notice and Memorandum of Law in Support (the “Unopposed Motion”) (Doc.

139). Plaintiffs request the court: (a) grant conditional certification of the Class for settlement

purposes; (b) appoint Class Counsel; (c) grant preliminary approval of the parties’ Settlement

Agreement; (d) authorize and approve the form and manner of a Notice of Proposed Class
     Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 2 of 10




Action Settlement to be sent to Class members and their representatives; (e) set the deadline for

written submissions by persons who are Class members, or legal representatives of Class

members, who wish to be heard in favor of or in objection to the Settlement Agreement; (f) set

deadlines for briefing on plaintiffs’ Request for Attorneys’ Fees and Costs; and (g) set the date

for a fairness hearing in accordance with Federal Rule of Civil Procedure 23(e).

       The court has reviewed the Unopposed Motion, the Settlement Agreement (Doc. 139-1),

the Notice of Proposed Class Action Settlement (Doc. 139-2), the Proposed Order, and all other

exhibits attached to plaintiffs’ motion. Having done so, the court GRANTS the Unopposed

Motion and ORDERS as follows:

       1.      The parties have executed the Settlement Agreement in order to settle and

resolve this action on a class-wide basis, subject to the final approval of the court.

       2.      The terms of the Settlement Agreement are approved preliminarily under Fed. R.

Civ. P. 23(e)(2) finding that it is “fair, reasonable, and adequate.” The Tenth Circuit has

specified four factors that a district court must consider when assessing whether a proposed

settlement is “fair, reasonable, and adequate”:

               (1) whether the proposed settlement was fairly and honestly negotiated;
               (2) whether serious questions of law and fact exist, placing the ultimate outcome
                   of the litigation in doubt;
               (3) whether the value of an immediate recovery outweighs the mere possibility
                   of future relief after protracted and expensive litigation; and
               (4) the judgment of the parties that the settlement is fair and reasonable.

Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002). Because

preliminary approval is just the first step of the approval process, courts apply a “less stringent”

standard than that at final approval. Freebird, Inc. v. Merit Energy Co., No. 10-1154-KHV,

2012 WL 6085135, at *5 (D. Kan. Dec. 6, 2012). “[D]istrict courts have developed a

jurisprudence whereby they undertake some review of the settlement at preliminary approval,



                                                  2
     Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 3 of 10




but perhaps just enough to ensure that sending notice to the class is not a complete waste of

time.” 4 Williams & Rubenstein, Newberg on Class Actions § 13:10 (Stu ed. 2013). “The

general rule [is] that a court [will] grant preliminary approval where the proposed settlement

[is] neither illegal nor collusive and is within the range of possible approval.” Id. (citation and

internal quotation marks omitted). “While the [c]ourt will consider [the Tenth Circuit’s] factors

in depth at the final approval hearing, they are a useful guide at the preliminary approval stage

as well.” In re Motor Fuel Temperature Sales Practices Litig., 286 F.R.D. 488, 502–03 (D.

Kan. 2012).

       After analyzing the Tenth Circuit’s factors under the relaxed standard that applies at the

preliminary approval stage, the court finds that all four factors favor approving the settlement

proposed here. See Rutter & Wilbanks Corp., 314 F.3d at 1188. The court preliminarily

approves the Settlement Agreement as fair, reasonable, and adequate for the Class as defined in

the Settlement Agreement and set forth below, subject to further consideration at the Final

Approval Hearing.

       3.      Accordingly, for the purpose of a settlement in accordance with the Settlement

Agreement and upon review of the Unopposed Motion, this court hereby certifies the following

Class for settlement purposes:

               All children who are now, or in the future will be, in the protective custody of the

               Department for Children and Families pursuant to Kan. Stat. Ann.

               § 38-2242(c)(1).

       4.      Under the Settlement Agreement and for the purposes of settlement only, the

court finds preliminarily that:

               a.      The Class is so numerous that joinder of all members is impracticable;




                                                  3
     Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 4 of 10




               b.      There are questions of law and fact common to the Class;

               c.      The claims of the Named Plaintiffs are typical of those of members of the

Class;

               d.      The Named Plaintiffs and Plaintiffs’ Counsel will fairly and adequately

represent and protect the interests of the members of the Class; and

               e.      Final injunctive relief is appropriate respecting the Class as a whole.

         5.    For purposes of this preliminary approval, and for all matters relating to the

Settlement Agreement, until further order of the court, the court appoints the captioned Named

Plaintiffs as Representatives of the Class, and appoints Teresa A. Woody and Larry Rute and

Kansas Appleseed Center for Law and Justice, Inc.; Loretta Burns-Bucklew of the Law Office

of Loretta Burns-Bucklew; Leecia Welch, Poonam Juneja, and Freya Pitts, and the National

Center for Youth Law; Ira Lustbader and Marissa C. Nardi, and Children’s Rights, Inc.; and

Caryn Schechtman, Jeffrey Rotenberg, and Joshua Kane, and DLA Piper LLP as Class Counsel.

         6.    By this Order, the court hereby exercises subject matter and personal jurisdiction

over the claims and the parties for the purposes of evaluating the final certification of the Class

and the fairness and adequacy of the Settlement Agreement.

         7.    The Notice of Proposed Class Action Settlement (the “Notice”) is approved.

         8.    The following Notice Plan is approved: On or before October 9, 2020,

Defendants shall, at their sole expense, take the following steps to notify Class members and

their legal representatives of the proposed Settlement Agreement:

               a.      Defendants shall prominently post a copy of this order and the Notice on

the Department for Children and Families (“DCF”) website, the Kansas Department of Health

and Environment (“KDHE”) website, and the Kansas Department for Aging and Disability




                                                  4
     Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 5 of 10




Services (“KDADS”) website, and shall maintain said postings until January 22, 2021.

               b.      Defendants shall transmit a copy of the Notice, and may transmit one or

more accompanying letters signed by authorized representatives of DCF, KDHE, or KDADS

and approved for content by Class Counsel (where appropriate, Defendants shall request in any

letter that recipients share information with Class members in their care, leaving it to recipients

to determine what communications are warranted in light of a child’s age, a child’s

development, or other circumstances) to the persons and locations listed below.

                       i.      Defendants will email a copy of the Notice, along with a link to

                               the Settlement Agreement, to all KDHE staff in the Office of the

                               Secretary and in the Division of Health Care Finance, and to all

                               KDADS staff in the Aging and Disability Community Services

                               and Programs and Behavioral Health Services Commissions.

                       ii.     Defendants will post the Notice in a conspicuous place in the

                               DCF, KDHE, and KDADS main offices, the DCF regional

                               offices, and each DCF county office.

                       iii.    Defendants will send via email (or U.S. Mail if only a mailing

                               address is available) the Notice and any accompanying letter to

                               the Kansas Office of Judicial Administration and request that it

                               send the Notice and the accompanying letter to all attorneys

                               approved to serve as Guardians ad Litem for children in DCF

                               custody.

                       iv.     Defendants will send via email (or U.S. Mail, if only a mailing

                               address is available) the Notice and any accompanying letter to




                                                  5
Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 6 of 10




                    each grantee or contractor providing Foster Care Case

                    Management services to Class members. Defendants will direct

                    their grantees and contractors to provide a copy of the Notice and

                    any accompanying letter to all of their case management staff and

                    to post a copy of the Notice in their offices in a conspicuous

                    place.

             v.     Defendants will direct their grantees to send via email (or U.S.

                    Mail, if only a mailing address is available) the Notice and any

                    accompanying letter to the last known email (or mailing) address

                    for the parent(s) of each Class member for whom parental rights

                    have not been terminated, and to the last known email (or

                    mailing) address of any relative placement of any Class member.

                    For purposes of this order, the last known e-mail address or

                    mailing address refers to the address in the records of DCF’s

                    grantees.

             vi.    Defendants will send via email (or U.S. Mail, if only a mailing

                    address is available) the Notice and any accompanying letter to

                    the current email (or mailing) address of record of all placement

                    providers (including, at a minimum, foster care and pre-adoptive

                    caregivers) for children in DCF custody. This includes family

                    homes or group facilities of any kind.

             vii.   Defendants will send via email (or U.S. Mail, if only a mailing

                    address is available) the Notice and any accompanying letter to




                                      6
     Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 7 of 10




                               the current email (or mailing) address of record of all children in

                               an independent or transitional living arrangement or currently

                               enrolled in the Independent Living program.

               c.      For the following, Defendants will send via email (or U.S. Mail, if only a

mailing address is available) the Notice, ask that the Notice be disseminated to their staff or

members and posted in locations most likely to be seen by Class Members and/or their legal

representatives, and ask that the information remain posted until January 22, 2021:

                       i.      The Presiding Judge of each Kansas District Court, or if the

                               Judicial District has a Family or Juvenile Court, the Presiding

                               Judge of the Juvenile or Family Court;

                       ii.     The office of the Chief Juvenile Officer for each Kansas Judicial

                               District;

                       iii.    Each congregate care placement, group home, residential

                               counseling center, residential treatment center, and child placing

                               agency utilized by Defendants;

                       iv.     The Guardian Ad Litem Support Center of Kansas Legal

                               Services;

                       v.      Each office of Kansas Court Appointed Special Advocates

                               (CASA), to the extent formal offices exist in each Judicial

                               District;

                       vi.     The Kansas CASA Association;

                      vii.    The following organizations that serve foster parents and families or

                              families of children with disabilities or special health care needs




                                                  7
      Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 8 of 10




                               within Kansas: FosterAdopt Connect, Kansas Foster & Adoptive

                               Parent Association, Children’s Alliance, Christian Family Services of

                               the Midwest, Kansas Family Advisory Network, Kansas African

                               American Foster Care/Adoption Coalition, and Families Together,

                               Inc.;

                       viii.   The Kansas Bar Association; and

                       ix.     The Children’s Subcommittee of the Governor’s Behavioral Health

                               Services Planning Council.

               d.      Defendants will file with the court, on or before November 6, 2020, an

affidavit certifying compliance with the notice requirements of this order.

       9.      The Notice Plan’s methodologies (a) protect the interests of the Named Plaintiffs,

the Class, and Defendants; (b) are the best notices practicable under the circumstances; and (c) are

reasonably calculated to apprise the Class of the proposed Settlement Agreement. In addition, the

court finds that the notice methodologies are reasonable and constitute due, adequate, and

sufficient notice to all persons entitled to receive notice of the proposed Settlement and meet all

applicable requirements of law, including, but not limited to, Federal Rule of Civil Procedure 23

and the Due Process Clause of the Fourteenth Amendment of the United States Constitution.

       10.     The parties may make non-material changes to the Notice Plan, so long as Class

Counsel and Defendants’ counsel agree and one of the parties notifies the court of the change

before the Final Approval Hearing. Neither inserting dates nor, correcting typographical or

grammatical errors shall constitute a change to the Notice Plan.

       11.     Nothing in this Order requires Defendants to respond or provide legal advice to any

member of the Class, any guardian ad litem or advocate, or any other person or entity in




                                                   8
         Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 9 of 10




connection with the Settlement Agreement. Defendants may refer any outside inquiries or

questions about the Settlement Agreement to Class Counsel or a Class member’s guardian ad

litem.

         12.    The Motion for Final Approval of the Settlement and plaintiffs’ Motion for

Attorneys’ Fees and Costs shall be filed on or by November 30, 2020. Defendants’ Opposition to

plaintiffs’ Motion for Attorneys’ Fees and Costs, if any, shall be filed on or by December 14,

2020. Plaintiffs’ Reply in Support of their Motion for Attorneys’ Fees and Costs, if any, shall be

filed on or by December 21, 2020.

         13.    A hearing shall be held in Courtroom 476 at the Robert J. Dole Federal

Courthouse, 500 State Avenue, Kansas City, KS 66101 at 9:00 A.M. on January 22, 2021. At

the Final Approval Hearing, the court shall consider the fairness, reasonableness, and adequacy of

the Settlement; the entry of any final Order or Judgment with respect to the Class; plaintiffs’

Motion for Attorneys’ Fees and Costs; and any other related matters.

         14.    Objections, support, or comments by Class members, or their legal representatives,

regarding the proposed Settlement Agreement will be considered if submitted by U.S. Mail or

email on or before December 7, 2020 to either of the following:

               a.      Kansas Appleseed Center for Law and Justice, Inc., Attention: Teresa A.

                       Woody, 211 East 8th Street, Suite D, Lawrence, KS 66044,

                       twoody@kansasappleseed.org; or

               b.      National Center for Youth Law, Attention: Leecia Welch, 1212 Broadway,

                       Suite 600, Oakland, CA 94612, lwelch@youthlaw.org.

         15.    Class members, or their legal representatives, who wish to be heard orally in

support of or in opposition to the proposed Settlement Agreement at the Final Approval Hearing




                                                  9
     Case 2:18-cv-02617-DDC-GEB Document 140 Filed 09/09/20 Page 10 of 10




must submit with their objections, support, or comments, as described in Paragraph 14 above, a

written notification of their desire to appear personally and briefly indicate (if in opposition to the

settlement) the nature of the opposition on or before December 7, 2020.

       16.     Unless otherwise ordered by the court, no objection to or other comment

concerning the Settlement shall be heard unless timely filed in accordance with the guidelines

specified above.

       17.     Class Counsel will provide counsel for Defendants a copy of any objections,

support, or comments received from Class members, their legal representatives, or any other

person, entity, or interested party regarding the proposed Settlement Agreement and any

information received in relation to Paragraph 15 within five days of receipt.

       18.     Class Counsel will submit to the court all written submissions received from Class

members, their legal representatives, or other interested parties, along with any written responses

from Class Counsel to such submissions, on or before December 14, 2020.

       19.     Class Counsel and counsel for Defendants must be prepared at the Final Approval

Hearing to respond to objections filed by Class members, or their legal representatives, and to

provide other information, as appropriate, bearing on why the Settlement Agreement should be

approved.

       IT IS SO ORDERED.

       Dated this 9th day of September, 2020, at Kansas City, Kansas.

                                                               s/ Daniel D. Crabtree_____
                                                               Daniel D. Crabtree
                                                               United States District Judge




                                                   10
